Appeal from a decision of the State Industrial Board which imposed a penalty of twenty per cent upon the employer-appellant for failure to pay an award of compensation within ten days after the withdrawal of an appeal therefrom. (Workmen’s Comp. Law, § 25.) The award was made on April 16, 1924, to the two dependent grandchildren of one Henry Corcoran, who died May 2, 1924, from accidental injuries sustained in the course of his employment. An appeal therefrom was taken on May 19, 1924. The record on appeal was printed but the case was never argued. There is in the record, on this appeal, a memorandum made by an Assistant Attorney-General on May 24, 1928, to the effect that the appeal from the original award had been withdrawn. Upon the basis of this memorandum, and the fact that for a period of more than three years nothing had been done by appellant to dispose of the appeal, the State Industrial Board has held that the appeal was withdrawn and fixed the date of withdrawal as of May 24, 1928. Decision unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Schenck and Foster, JJ.